 In the Matter Of METALS DISINTEGRATING COMPANY, INC.andUNITEDMINE WORKERS OF AMERICA, DISTRICT #50, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2612.Decided June 12, 1941Jurisdiction:metal, powder, paste, and compound manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board ; electionunnecessary to resolve question : majority designation by membership cards ;authenticity of signatures on such cards not contested by Company.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees, exclusive of supervisory, clerical, laboratory, and technical employees ;agreement as toLarkin, Rathbone d Peiyy,of New York City,by Mr. John D.LearyandMr. John O'Keefe,for the Company.Mr. Samuel D. Rothbard,of Newark, N. J., for the Union.Mr. William H. Bartley,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 21, 1941, United Mine Workers, District #50, affiliatedwith the Congress of Industrial Organizations, herein called theUnion, filed with the Regional Director for the Second Region (NewYork, New York) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of theMetals Disintegrating Company, Inc., herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On June 2, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On June 2, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on June 4, 1941, at NewYork, New York, before Alan F. Perl, the Trial Examiner duly32 N. L R. B, No 114.448692-42-vol 32--41G27 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignated by the Chief Trial Examiner.The Company and theUnion appeared by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a New Jersey corporation engaged in the manu-facturing and processing of metals, powders, pastes, and compounds.During the period from November 1, 1940, to April 30, 1941, the Com-pany purchased more than one million pounds of raw materials,representing in excess of 50 per cent of the total raw materials pur-chased, from sources outside the State of New Jersey.During thesame period the Company sold more than one million pounds offinished products, representing more than 50 per cent of its totalsales, to buyers located outside the State of New Jersey.II.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District #50, is a labor organi-zation, affiliated with the Conress of Industrial Organizations,nlitting to Inembeiship employees of the Company.IH. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive recognition to theUnion until it is certified by the Board.We find that a question has arisen concerning the representationof employees of the Company.,,IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.iThe evidence with respect to the Union's claim to represent a majority of the employeesin the unit hereinafter found to be appropriateis discussed in SectionVI,snfra. METALS DISINTEGRATINGCOMPANY, INC.629V. THE APPROPRIATE UNITThe Company and the Union agreed at the hearing,and we find,that all production and maintenance employees, exclusive of super-visory, clerical,laboratory,and technical employees,constitute a unitappropriate for the purposes of collective bargaining.We findfurther that said unit will insure to the employees of the Companythe full benefit of -their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Union requested at the hearing that the Board certify it asthe exclusive representative of all employees in the appropriate uniton the basis of a check of membership cards in the Union against theCompany's pay roll.The Company took the position that the ques-tion of deciding upon a suitable method to determine the exclusiverepresentative of its employees is properly determinable by theBoard.The parties agree upon the need for immediate determina-tion of the question concerning representation.A report of the Re-gional Director introduced into evidence at the hearing stated thatthe Union had submitted to her 61 cards authorizing the Union torepresent the signers for the purposes of collective bargaining, 58of which bore genuine original signatures of persons whose namesappeared'on the Company'spay roll of May 27, 1941,and werewithin the appropriate unit.Forty-three of the cards were datedbetween May 8 and 23,1941; the remainder were undated.At thehearing, the Union also introduced six additional cards signed byemployees whose names appeared on the Company's pay roll of May27, 1941; all within the appropriate unit.All 64 of the cards namingemployees in the appropriate unit on the May 27 pay roll were avail-able at the hearing.The Company did not contest the authenticityof the signatures on such cards.There is a total of 71 employees inthe appropriate unit on the May 27, 1941,pay roll.We find that the Union has been designated and selected by amajority of employees within the appropriate unit as their representa-tive for the purposes of collective bargaining.It is, therefore, theexclusive representative of all employees in such unit for the pur-poses of collective bargaining and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Metals Disintegrating Company, Inc., 630DECISIONS OI' NATIONAL LABOR RELATIONS BOAR])Union, New Jersey, within the meaning of Section 9 (c) and Section-2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees, exclusive of super-visory, clerical, laboratory, and technical employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.United Mine Workers of America, District #50, affiliated withthe Congress of Industrial Organizations, is the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 '(a) of the NationalLabor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amendedIT IS HEREBY CERTIFIED that United Mine Workers of America,District #50, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of all production andmaintenance employees employed by Metals Disintegrating Com-pany, Inc., Union, New Jersey, exclusive of supervisory, clerical,laboratory, and technical employees, as their representative for thepurposes of collective bargaining and that pursuant to Section 9(a) of the National Labor Relations Act, United Mine Workers- ofAmerica, District #50, affiliated with the Congress of IndustrialOrganizations, is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.